Citation Nr: 1603034	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-10 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel
INTRODUCTION

The Veteran had active military service from April 1969 to November 1971 with additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a December 2015 videoconference hearing.  The transcript of the hearing is of record.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently demonstrated tinnitus was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's duties.


CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2002); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he was exposed to noise in various ways during his active duty service as well as his Reserve service; he asserts that the ringing in his ears has continued since that time.  Specifically, the Veteran stated that he served as a trainer for infantrymen in simulated battlefield conditions during his time in the Reserves.

The Veteran was afforded a VA examination in July 2012 in which examiner noted that the Veteran reported that recurrent tinnitus, a constant, bilateral "high-pitched rattle" or "cricket" sound, for many years.  The examiner noted that the Veteran was otherwise indefinite as to the date of onset.  The examiner determined that the Veteran's tinnitus was the result of his hearing loss and that the hearing loss was not the result of service.  The examiner further noted that delayed onset tinnitus is not supported by research or clinical evidence.  Finally, the examiner determined that other factors such as diet, disease, medication, and heredity should be considered as probable contributors to the etiology of the Veteran's tinnitus.  

The Veteran testified at a December 2012 videoconference hearing.  He stated that he initially noticed the ringing in his ears during his time in the Reserves.  He also stated that he could not pinpoint an exact time because it seemed to appear gradually.  The Veteran specifically addressed the July 2012 VA examiner's statement that his tinnitus was the result of medication or heredity.  He reported that he did not take any medications and that nobody else in his family had any hearing problems.  

The Veteran has repeatedly stated that he has had ringing in his ears since his in-service exposure to artillery fire during numerous training sessions.  The Court has found a lay person competent to identify tinnitus which is a disorder that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran is competent and credible to report the circumstances of his service, and there is no evidence which contradicts his report.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for tinnitus will be granted.


ORDER

Service Connection for tinnitus is granted.


REMAND

With regard to the issue of bilateral hearing loss, the Board notes that additional development needs to be done.  The Veteran contends that his hearing loss is the result of noise exposure to artillery fire while serving in the Army Reserves as a trainer for infantrymen in simulated battlefield conditions.  The Veteran reported at his December 2015 videoconference hearing that while he was provided with hearing protection, he did not use it because it made it difficult to communicate with the other instructors during the training course.  

The Veteran was afforded a VA examination in July 2012.  The VA examiner determined that the Veteran's hearing loss was not related to his active duty service, but rather post service exposure, diet, disease, medication, or heredity.  The July 2012 examiner, however, did not address the Veteran's many years of Reserve duty service.  An in-service periodic examination provided during the Veteran's Reserve duty service, dated August 1992, indicates that the Veteran met the VA standard for hearing loss, bilaterally.  It is unclear whether the Veteran was on a period of active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA) at the time of the examination.  

An addendum opinion should be provided to address whether the Veteran's bilateral hearing loss had its onset during the Veteran's Reserve duty service or alternatively whether it was aggravated by the Veteran's Reserve duty service.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2014); See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify all of the Veteran's periods of ACDUTRA and INACDUTRA.  Each period should be set forth separately and should be identified as active duty, ACDUTRA, or INACDUTRA.  Attempts at verification should be made until it is determined that further requests would be futile.

2.  Upon resolving the matter of the Veteran's service, request any outstanding medical treatment records for the Veteran's service with the appropriate source.  Any records obtained should be associated with the record. 

3.  Then, after verifying the Veteran's service and obtaining all pertinent records, obtain a VA medical addendum.  The record must be reviewed.  The examiner should determine the current nature and likely etiology of his bilateral hearing loss and the relationship, if any, between these disorders and the Veteran's military service.  The record must be made available to the examiner for review.  The examiner should address the following questions:

(a) Did the Veteran's bilateral hearing loss have its onset during or are they in any way related to his military service and/or a period of ACDUTRA/INACDUTRA to include on an aggravation basis?

The physician is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the claimed disability (i.e., a baseline) before the onset of the aggravation.

(b) The examiner should specifically address the Veteran's reported history of this disorder in service.  Specifically, the August 1992 periodic examination.  In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.

(c) As the previous VA examiner did not, the Board would appreciate the otolaryngologist to specifically comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the following:

"Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M.C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123.

Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss.  J Neurosci. 2009 Nov 11;29(45): 14077-85.

Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift.  JARO 12:605-616.
Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

(d)  A complete rationale shall be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner must so state and explain why such cannot be made.

4.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Readjudicate the claims on appeal in light of all of the evidence of record. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


